         Case 2:17-cv-01560-AC Document 14 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    IVAN KILGORE,                                        No. 2:17-cv-1560 AC P
11                        Plaintiff,
12            v.                                           ORDER
13    R. COMPTON, et al.,
14                        Defendants.
15

16           Plaintiff Ivan Kilgore is a state prisoner proceeding pro se with this civil rights action,

17   which was removed from state court. By order filed April 20, 2020, the undersigned found that

18   the complaint fails to state a cognizable federal claim, and granted plaintiff leave to file an

19   amended complaint. ECF No. 8. In response, plaintiff requested that this case be remanded to

20   state court while staying his putative federal claim. ECF No. 11. By order filed June 15, 2020,

21   the undersigned directed plaintiff to file, within thirty days, either (1) a request that the federal

22   claim in his original complaint be voluntarily dismissed and this case be remanded to state court,

23   or (2) an amended federal complaint. ECF No. 12. The time for responding to the court’s order

24   has expired but plaintiff has not filed a response.

25           Plaintiff will be provided an additional, and final, extension of time to respond to the

26   court’s June 15, 2020 order. If plaintiff does not file an appropriate response within the extended

27   period, the undersigned will recommend the dismissal of this action without prejudice for failure

28   to prosecute.
                                                           1
        Case 2:17-cv-01560-AC Document 14 Filed 07/29/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Within twenty-one (21) days after the filing date of this order, plaintiff shall file either:
 3   (1) a request that the federal claim in his original complaint be voluntarily dismissed and this case
 4   be remanded to state court; or (2) an amended federal complaint.
 5          2. Failure of plaintiff to timely respond to this order as set forth above will result in a
 6   recommendation that this case be dismissed without prejudice for failure to prosecute. See Fed.
 7   R. Civ. P. 41(b) (failure to prosecute); Local Rule 110 (failure to follow court orders).
 8   DATED: July 28, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
